DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “suture material is partially secured on the outer tube” must be shown or the feature(s) canceled from the claim(s) 6 and 10.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a loop….to receive at least a strand of suture filament therein….the pre-tied knot and suture filament to be fastened together creating a surgical knot…”.  The earlier sentence has not been positively claimed the suture filament, however, the latter claiming the suture filament with other structures of the claim.  It is unclear whether or not the applicant is trying to claim the suture filament in the claim.  The examiner’s position is that the suture filament is not claimed.  Claims    2-10 rejected for depending on rejected claim 1.
Claims 2-5, 9 and 10 also recites, “the suture filament”.  It is unclear if the applicant is trying to positively claim the suture filament since it is not positively claimed in claim 1 which claims 2-4 depend on.
Claims 9-10 recites, “the suture filament”.  It is unclear if claims 9 and 10 is talking about the “at least a strand of the suture filament” or the “at least two strands of the suture filament”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5, 9-10 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 5, 9 and 10 recites, “the suture filament first penetrates through a body tissue or a treatment site…”  This limitation encompassing a human organism, a body tissue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,681,331 to de la Torre et al. (de la Torre).
de la Torre teaches:
Claim 1:  A surgical knot assembly for tying a surgical knot, comprising: an outer tube (94, Fig. 5); an inner tube (98, Fig. 5) slidably interconnected within the outer tube (Col. 6, ll. 51-63) and having a distal end protruding from the outer tube as a neck (Fig. 5); and a strand of suture material (100, Fig. 5) having a first portion of a length configured releasably engaged to the neck being a pre-tied knot (Fig. 1, the suture material being wrapped about the inner tube with bends which the examiner equate as pretied knot), and having a second portion of a length extending from a cavity (Fig. 5, distal end of inner tube having a cavity for the suture and needle to insert therein) at the distal end of the inner tube, thereby forming a loop (Fig. 5) between the distal end of the inner tube and the neck to receive at least a strand of suture filament therein (the suture filament has not positively claimed, the loop in de la Torre is capable of receiving a suture filament), wherein size of the loop is variable by maneuvering the suture material (functional limitation, inserting the suture end that attached to the needle further into the cavity would change the size of the loop) and closing the loop as the neck retracts back into the outer tube, allowing the loop, the pre-tied knot and the suture filament to be fastened together creating a surgical knot held at the cavity (Col. 2, ll. 42-65).
    PNG
    media_image1.png
    518
    609
    media_image1.png
    Greyscale

Claim 2:  The cavity of the inner tube (Fig. 5 above) has a smaller diameter than a sum of a diameter of the loop, the pre-tied knot and the suture filament fastened together.
Claim 3:  The pre-tied knot (Fig. 1, the suture material being wrapped about the inner tube with bends which the examiner equate as pretied knot) is whirled around the inner tube for at least one time and that the suture material and at least a strand of the suture filament having a same measurement and dimension (the suture filament has not been positively claimed yet, see 112 rejection above, therefore, it is capable to use a suture filament with the same measurement and dimension as the suture material of de la Torre together for suturing of tissue).
Claims 4-6 and 7-10 are free of prior art.
There are some prior art references which are consider pertinent to the claimed invention are cited in the PTO_892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771